In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 14-3554

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.


ANDRE R. REAVES, also known as
MUHAMMED ABUDUL,
                                               Defendant-Appellant.

         Appeal from the United States District Court for the
                      Central District of Illinois.
     No. 1:13-cr-10096-JES-JEH-1 — James E. Shadid, Chief Judge.


      ARGUED MAY 28, 2015 — DECIDED AUGUST 6, 2015


   Before BAUER, EASTERBROOK, and RIPPLE, Circuit Judges.
   BAUER, Circuit Judge. Andre R. Reaves was suspected of
dealing large quantities of heroin in the Peoria area. Working
with an informant, Peoria police learned that Reaves drove to
Detroit in a white Chrysler Pacifica on multiple occasions to
get his heroin supply. After confirming that Reaves owned a
white Chrysler Pacifica and after the informant picked Reaves
out of a line-up, the police set up four controlled buys between
2                                                    No. 14-3554

the informant and Reaves. After the fourth buy, the police
obtained a warrant to place a GPS tracker on Reaves’s Pacifica.
    On September 1, 2013, the GPS indicated that Reaves’s
Pacifica was heading to Detroit. Two days later, the Pacifica
began its return trip to Peoria on Interstate 74. In Peoria,
Officer Todd Leach observed the Pacifica illegally drift into a
different lane without signaling and pulled the car over.
Reaves’s girlfriend, Jacquelyne Seekins, was driving and
Reaves was a passenger. After asking Seekins whether she had
been drinking, Officer Leach asked if he could search the
vehicle to see “if there’s anything illegal in there.” Both Reaves
and Seekins consented to the search. Officer Leach began
searching the vehicle’s interior.
    Around this time, another officer discovered that Seekins
had been driving on a suspended driver’s license and Seekins
was arrested for the offense. Officer Leach testified that he
believed “consent was done” at this time, but at no time did
Reaves or Seekins withdraw or limit the scope of the search.
After Seekins’s arrest, the police informed Reaves that the
vehicle would be towed, impounded, and subjected to an
inventory search. Reaves then accepted a ride to a nearby gas
station.
   After Reaves left, the officers continued searching Reaves’s
vehicle. During the search, the officers removed a suspicious
looking side panel in the rear interior of the vehicle and
discovered approximately 170 grams of heroin and $6,000 in
cash. The car was then towed to the police station. At this
point, police returned to the gas station where Reaves had been
dropped off and arrested him.
No. 14-3554                                                    3

    On September 25, 2013, Reaves was charged with posses-
sion with intent to distribute heroin in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1)(B). On October 29, 2013, Reaves filed a
motion to suppress all evidence obtained by the government
following the stop and warrantless search of his car. He
brought the motion on three grounds: (1) the police lacked
probable cause to stop and search the Pacifica under the
automobile exception to the Fourth Amendment’s warrant
requirement; (2) his consent had expired by the time of the
search that yielded the heroin; and (3) the police did not have
a lawful basis to impound his car and conduct an inventory
search. The district court held an evidentiary hearing. At the
hearing, the district court played a video recording of the
traffic stop and took testimony from the police and Reaves.
Notably, there was a dispute over the circumstances of the
impoundment. Officer Leach testified that Reaves did not
object to having his car impounded, but did ask for a ride.
Reaves contested this version of events, testifying that he asked
to drive his car away and only took the ride to the gas station
because the police made him leave. Additional testimony
revealed that even if Reaves had expressed a desire to drive the
car away, the decision to impound the car had already been
made and was final. After the hearing, the district court denied
Reaves’s motion to suppress. Although the court agreed that
the impoundment and inventory search were invalid, it
determined that the police had probable cause to pull over the
Pacifica for a traffic violation and that Reaves’s consent
validated the search.
   On June 19, 2014, Reaves pleaded guilty to the charge of
possession with intent to distribute, preserving his right to
4                                                     No. 14-3554

challenge the district court’s suppression ruling on appeal. At
sentencing on November 14, 2014, the district court sentenced
Reaves to 60 months’ imprisonment. Reaves filed the instant
appeal on November 20, 2014.
                       I. DISCUSSION
    On appeal, Reaves challenges the district court’s denial of
his motion to suppress, arguing that the evidence seized
during the traffic stop should be suppressed for two reasons.
First, Reaves argues that the police lacked probable cause to
pull over his Pacifica, so the subsequent stop (and eventual
search) was not justified. Second, Reaves argues that even if
the stop was justified, the search was improper because it
exceeded the scope of the consent given and cannot be justified
as an inventory search.
    The district court concluded that Officer Leach had proba-
ble cause to pull over Reaves’s Pacifica; Reaves contends this
was error. We review a district court’s determination of
probable cause de novo and its underlying factual findings for
clear error. United States v. McDonald, 453 F.3d 958, 960 (7th Cir.
2006). A factual finding is clearly erroneous where the review-
ing court is “left with the definite and firm conviction that a
mistake has been made.” United States v. Jackson, 300 F.3d 740,
745 (7th Cir. 2002) (citation omitted). Due to the fact-specific
nature of motions to suppress, we give special deference to the
trial court that presided over the motion. Id.
    Reaves contends that Officer Leach lacked probable cause
to pull his car over for illegally drifting into the adjacent lane.
Specifically, he contends that the video recording of the alleged
violation shows that his vehicle “merely touched” the traffic
No. 14-3554                                                      5

line, which is insufficient to support a violation. The district
court concluded, however, that the video confirmed that
Reaves’s car drifted into the other lane. This finding of fact will
not be disturbed on appeal absent a showing of clear error,
see id., and Reaves’s conflicting interpretation of the video,
without more, is insufficient to meet this burden. Furthermore,
we “need only inquire whether the officer had probable cause
to believe that a traffic violation occurred,” United States v.
Muriel, 418 F.3d 720, 724 (7th Cir. 2005), not whether a violation
actually occurred. “An officer has probable cause for a traffic
stop when she has an ‘objectively reasonable’ basis to believe
a traffic law has been violated.” United States v. Dowthard, 500
F.3d 567, 569 (7th Cir. 2007) (quoting McDonald, 453 F.3d at
961–62). Here, Officer Leach had an objectively reasonable
basis to believe a traffic law had been violated. Another officer,
Officer Corey Miller, testified to seeing Reaves’s car illegally
drift over the traffic line on Interstate 74. And Officer Leach
testified to seeing the car drift into the other lane prior to
pulling it over. Based on these facts in addition to the video
recording, the district court did not err in finding that Officer
Leach had probable cause to pull over Reaves’s Pacifica.
   The only remaining question, then, is whether the police
had probable cause to search Reaves’s car. We believe the
automobile exception to the Fourth Amendment’s warrant
requirement is determinative, and although the district court
did not rely on it, we may affirm the judgment of the district
court on any ground supported in the record. United States v.
Taylor, 627 F.3d 674, 676 (7th Cir. 2010).
   Under the automobile exception, “[t]he police do not need
a warrant to search a vehicle when they have probable cause
6                                                    No. 14-3554

to believe it contains evidence of criminal activity.” United
States v. Edwards, 769 F.3d 509, 514 (7th Cir. 2014). “Probable
cause exists when based on the known facts and circumstances,
a reasonably prudent person would believe that contraband or
evidence of a crime will be found in the place to be searched.”
    Reaves’s car was pulled over for a traffic violation while
Reaves was under investigation for trafficking narcotics. The
investigation was supported by information from an infor-
mant, who described the details of Reaves’s car to the police
and identified Reaves himself from a line-up. The informant
also told the police about Reaves’s trips to Detroit for his
heroin supply. Using this information, the police obtained a
warrant to install a GPS tracker on Reaves’s Pacifica and
monitored Reaves’s car along the route predicted by the
informant.
    We have found probable cause to search a suspect’s vehicle
existed under the automobile exception based, in part, on an
informant’s tip before. In United States v. Washburn, 383 F.3d
638 (7th Cir. 2004), we found that probable cause to search a
vehicle existed where an informant provided inside informa-
tion about the suspect’s identity and his ties to drug trafficking
where that information was later corroborated by law enforce-
ment officials. Id. at 642–43. We also noted that the informant’s
reliability was confirmed as the officers “watched the events
that [the informant] predicted unfold.” Id. at 642. The same
happened here. The informant told police that Reaves would
drive his white Chrysler Pacifica up to Detroit to receive his
heroin supply, and then return to Peoria. The officers observed
Reaves doing exactly this via the warrant-authorized GPS
tracker. A reasonable officer, knowing what Officer Leach
No. 14-3554                                                7

knew, would have had probable cause to believe Reaves’s
Pacifica contained evidence of criminal activity, namely drug
trafficking, under these circumstances. Thus, the police had
probable cause to search Reaves’s vehicle pursuant to the
automobile exception to the Fourth Amendment’s warrant
requirement and Reaves’s motion to suppress was rightfully
denied.
                    II. CONCLUSION
   For the foregoing reasons, we AFFIRM the district court’s
denial of Reaves’s motion to suppress.